Citation Nr: 9931061	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic ear infections, alternately claimed as a skin 
disorder.

2.  Entitlement to an increased rating for a right leg scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to November 1971.

This matter arises from various rating decisions rendered 
since October 1990 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In the aggregate, 
these denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

After preliminary review, the Board remanded the case to the 
RO in May 1996 for additional development and adjudication.  
That was accomplished to the extent possible, and the case 
recently was returned to the Board for further appellate 
consideration.

In a statement submitted by the veteran's representative in 
September 1999, the additional issues of an earlier effective 
date for a grant of service connection for residuals of a 
fracture of the right fifth metacarpal and an earlier 
effective date for a 10 percent disability evaluation for a 
scar of the right upper eyelid were raised.  Despite 
contentions to the contrary, those issues are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991);  see 
also, Holland v. Gober, No. 97-7045 (Fed. Cir. July 29, 
1997).  Moreover, they have not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  As such, they are 
referred to the RO for all action deemed necessary.

The issue of the veteran's entitlement to nonservice-
connected disability pension benefits was first certified for 
appeal to the Board in August 1999.  It appears that this 
issue is not yet ready for appellate disposition.  As such, 
it will be addressed in greater detail in the Remand section 
of this decision.  


FINDINGS OF FACT

1.  In March 1990, the RO denied the veteran service 
connection for chronic ear infections; the veteran was 
notified of that decision by letter dated March 28, 1990, but 
he did not appeal.

2.  Additional evidence submitted since the RO's March 1990 
denial consists of various reports of the veteran's VA and 
private medical treatment and examination since 1975, as well 
as various statements submitted by the veteran.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Symptomatology associated with residuals of injury to the 
distal right lower extremity includes a 3-inch by 2-inch scar 
in the anterior aspect of the middle third of the right leg 
that is adherent and tender, along with a second scar 
approximately three-quarters to one inch in length that is 
asymptomatic.  Hypesthesia of the right anterior and medial 
lower right leg from the knee down to the ankle is present; 
however, functioning of the right lower extremity otherwise 
is within normal limits; this represents mild to moderate 
neuralgia of the saphenous nerve.


CONCLUSIONS OF LAW

1.   The RO's March 1990 decision that denied service 
connection for chronic ear infections is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§  3.104(a), 20.1103 
(1999).

2.  The evidence received subsequent to the RO's March 1990 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for chronic ear infections 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  Residuals of injury to the right leg to include tender 
scars and incomplete paralysis of the internal saphenous 
nerve are not more than 10 percent disabling under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.118, Diagnostic Codes (DC) 7803, 7804, 
7805, and § 4.124a, DC 8527 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Regarding Service Connection 
for Chronic Ear Infections

The veteran claims to have developed chronic ear infections 
during active military service, more specifically while 
serving in the Republic of Vietnam.  Although previously 
claimed as an ear disability, he now asserts that, in fact, 
this represents a skin disorder.  

The RO last denied the veteran service connection for chronic 
ear infections, diagnosed as otitis media, in  March 1990.  
That determination became final in the absence of a timely 
appeal.  See, 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  as 
such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening" of the claim as well as a review of the entire 
record.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New 
and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the subject matter under consideration, 
which is neither redundant nor cumulative of evidence 
previously submitted, and, which by itself, or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based upon 
"new and material" evidence, a three-step analysis must be 
applied.  See Elkins v. West, No. 97-1534 (U. S. Vet. App. 
February 17, 1999); Winters v. West, No. 97-2180 (U. S. Vet. 
App. February 17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  If, and only if, new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Finally, if the claim is found 
to be well grounded, then the merits of the claim must be 
evaluated after ensuring that the duty to assist pursuant to 
38 U.S.C.A. § 5107(a) has been met.

In denying the veteran's claim for service connection for 
chronic ear infections in March 1990, the RO held, in effect, 
that such a disability was not manifested in service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Pertinent evidence which was of record when the RO rendered 
it's March 1990 decision included the veteran's service 
medical records, reports of the veteran's private 
hospitalization following a motor vehicle accident in 1970, 
and the report of a VA physical examination conducted in 
March 1975.  Nowhere was there evidence of chronic ear 
infections or, for that matter, any other chronic ear 
disability that could be attributed to military service.  
Although the veteran was treated for a left earache and 
nodular acne scarring of the ears in June 1970, these 
conditions apparently resolved without further sequelae; the 
veteran's ears were observed to be within  normal limits 
during a military physical examination conducted in May 1971.  
Moreover, the Report of Medical History completed by the 
veteran in conjunction with that examination failed to 
reflect any complaints regarding his ears.  It was not until 
a VA general medical examination was conducted in March 1975 
that possible recurrent otitis media of the left ear was 
noted by history only, and not verified by clinical findings.  
Otherwise, the veteran's ears were observed to be within 
normal 

limits.   The RO evaluated the foregoing evidence and, in 
March 1990, held that it failed to demonstrate that the 
veteran had a chronic ear disability of any kind as a result 
of military service.  Service connection for a chronic ear 
disability in the form of otitis media and hearing loss was 
denied accordingly.  

Pertinent evidence submitted since the RO rendered its March 
1990 denial includes various reports of the veteran's private 
and VA medical treatment and examinations conducted since 
1975.  Also of record are various statements submitted by the 
veteran.  Although these indicate that the veteran has 
scarring and erythema in the left post auricular area, there 
is nothing of record to relate this to the veteran's military 
service.  See 38 C.F.R. § 3.303; see also, Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Absent medical evidence of a 
nexus between the disability claimed and military service, 
the evidence submitted subsequent to the RO's March 1990 
denial is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a).  Either by itself, or in conjunction with the 
evidence previously assembled, the evidence recently 
submitted is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  This is so, 
regardless of whether the problems associated with the 
veteran's ears are described as chronic ear infections or a 
skin disorder associated with the outer ear canals.  As such, 
the evidence submitted is not sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic ear disorder of any kind.  See 38 U.S.C.A. § 5108.

II.  Increased Rating for Residual Scars on the Distal Right 
Lower Extremity with Involvement of the Internal Saphenous 
Nerve

The veteran contends that symptomatology associated with 
scarring of his distal right lower extremity following a 
motor vehicle accident during service is more severe than 
currently evaluated.  He asserts that his right lower leg 
experiences neurological complications associated with either 
the trauma of the motor vehicle accident or the residual 
scarring.


Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is so, despite the fact that 
a given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (1999); see also, Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  In addition, the Board notes 
that to warrant a compensable evaluation, scars must be 
either poorly nourished with repeated ulceration (DC 7803), 
or they must be tender and painful on objective demonstration 
(DC 7804), or they must limit the function of the body part 
affected (DC 7805).  Moreover, mild to moderate paralysis of 
the internal saphenous nerve shall be evaluated as 
noncompensable; to warrant a 10 percent rating, paralysis of 
the internal saphenous nerve must be severe to complete in 
nature.  It is within this context that the scarring and 
neurological complications associated with the veteran's 
right lower extremity must be evaluated. 

The appellate record indicates that the veteran injured his 
right lower extremity during a motor vehicle accident in 
August 1970.  The veteran received various injuries, among 
which were lacerations of the right lower extremity.  During 
a VA general medical examination conducted in March 1975, the 
veteran was observed to have a healed scar anteriorly midway 
between the right knee and the right ankle that was slightly 
tender in nature; otherwise, range of motion of all joints of 
the right leg were within normal limits as were reflexes and 
pedal pulses.

The veteran's right leg again was examined by VA in May 1991.  
Two scars were observed on the right leg.  The first was 
almost circular in shape, and was 3 inches wide and 2 inches 
in length.  The examiner noted that the scar was atrophic, 
and that there was a loss of subcutaneous tissue beneath the 
scar.  The scar was located in the middle third of the right 
leg in its anterior aspect.  The scar appeared to the 
examiner to be attached to the underlying structure.  Another 
scar, which was 

irregular, measured about three-quarters to one inch in 
length.  It was superficial, and not attached to the 
underlying structure.  No neurological studies were done in 
conjunction with that examination.  However, in November of 
that year, the veteran complained of pain radiating up the 
back of the right leg.  The veteran was observed to have a 
normal gait, normal pulses throughout the leg, and lack of 
tenderness to palpation. 

The most recent findings regarding the veteran's right lower 
extremity are contained in the report of a VA neurological 
examination conducted in January 1997.  Therein, the examiner 
observed that electromyogram and conduction studies performed 
during the prior November confirmed sensory nerve damage that 
the examiner believed was the result of a laceration scar of 
the veteran's right lower leg.  However, the examiner found 
no evidence of right saphenous neuropathy other than sensory 
neuropathy in the distal right lower extremity.  He noted 
that although the right lower leg exhibited hypesthesia of 
the right anterior and medial regions from the knee down to 
the ankle, sensation to light touch was normal, as was 
vibration sensation.  Moreover, although reflexes of the 
right lower extremity were hypoactive, they were bilaterally 
equal in both upper and lower extremities.

The foregoing demonstrates that the 10 percent disability 
evaluation currently assigned is warranted because the 
veteran's scar has been shown to be tender upon objective 
demonstration.  See 38 C.F.R. § 4.118, DC 7804.  However, 
there is no indication of limitation of function of the right 
lower extremity as a result of the scarring.  For example, 
the veteran was observed to have a normal gait.  In addition, 
active movement against resistance in the right hip, knee and 
ankle was normal during the neurological examination 
conducted in January 1997.  Moreover, a separate evaluation 
is not warranted for hypesthesia of the right anterior and 
medial lower leg.  Although some sensory nerve damage was 
done to the right saphenous nerve, it results only in sensory 
neuropathy rather than right saphenous neuropathy.  As such, 
it constitutes no more than mild to moderate paralysis of the 
internal 

saphenous nerve of the veteran's right lower extremity.  
Accordingly, pursuant to the provisions of 38 C.F.R. 
§ 4.124a, DC 8527, a separate compensable evaluation for 
neurological impairment is not warranted.

In view of the foregoing, the Board finds that the 10 percent 
disability evaluation currently assigned for tender residual 
scars of the veteran's right lower extremity adequately 
reflects the level of disability present.  As such, the Board 
finds no reasonable basis upon which to predicate a grant of 
this aspect of the veteran's appeal.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
ear disability, the claim is denied.  An increased rating for 
residual scars of the lower right leg is denied.


REMAND

The veteran also claims to be permanently and totally 
disabled as a result of his disabilities.  He attested to 
this in a VA Form 21-527, Income-Net Worth and Employment 
Statement, which he submitted in November 1997.  On that 
application, he indicated that he had become totally disabled 
on October 20, 1997.  However, during the June 1998 general 
medical examination conducted at a VA facility, the veteran 
indicated that he was working part time as a custodian.  
Further clarification regarding the number of hours worked 
and the income derived therefrom should be obtained prior to 
final appellate consideration regarding the issue of the 
veteran's entitlement to pension benefits.  

On the VA Form 9 submitted by the veteran in December 1998, 
he alluded to a "nervous condition."  In determining the 
veteran's entitlement to nonservice-

connected disability pension benefits, all of his 
disabilities, whether service-connected or nonservice-
connected, must be taken into consideration.  
See 38 C.F.R. § 3.342(a) (1999).  The record does not 
indicate that the veteran has been afforded a VA psychiatric 
examination.  The Board believes that such an examination 
should be conducted in order to ensure that the veteran has 
been accorded due process of law.  

In view of the foregoing, action on the issue of the 
veteran's entitlement to nonservice-connected disability 
pension benefits is deferred, and this case is REMANDED to 
the RO for action as follows:

1.  The veteran should be requested to 
submit a statement regarding his current 
employment.  He should be asked to 
indicate the name of his current 
employer, the number of hours per week 
that he works, his hourly wage, and the 
various duties that he performs in the 
course of his employment.  The veteran 
should be advised that his failure to 
submit this information may adversely 
affect his claim.  

2.  The veteran should be requested to 
undergo a special VA psychiatric 
examination.  All indicated tests and 
studies must be accomplished.  The 
examiner should be requested to report 
all psychiatric disabilities observed, as 
well as the degree of impairment present.  
The examiner should assign a Global 
Assessment of Functioning score, if 
appropriate.  A complete rationale should 
be given for each opinion expressed and 
each diagnosis rendered. 

3.  Once the foregoing has been 
accomplished, the RO 

should again review the claim.  If the 
benefit sought on appeal is not granted, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


